Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.72 Filed 09/03/20 Page 1 of 11


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

ABRIELLE LONDO,                                Case No. 2:20-cv-53

                    Plaintiff,                 Hon. Paul L. Maloney
      v.                                       U.S. District Judge


ENRIGHT FAMILY RESTAURANTS, et al.,

                    Defendants.
                                                     /

                          CASE MANAGEMENT ORDER

      Pursuant to the Rule 16 Scheduling Conference conducted this matter, the

parties will be subject to the following deadlines and limits:


Trial Date                                                             October 18, 2021
Jury or Non Jury                                                                   Jury
Estimated Length of Trial                                                      3-6 days
Motions to Join Parties or Amend Pleadings                              October 2, 2020
Rule 26(a)(1) Disclosures                                               October 9, 2020


Disclose Name, Address and Area of Expertise              Plaintiff:    January 8, 2021
of Expert Witnesses (Rule 26(a)(2)(A))                   Defendant:    February 8, 2021

Disclosure of Expert Reports                              Plaintiff:
Rule 26(a)(2)(B))                                        Defendant:                 N/A

Voluntary Exchange of Documents
Completion of Discovery                                                  April 10, 2021
Dispositive Motions                                                       May 10, 2021
Interrogatories will be limited to:                                       25 single part
(Single Part Questions)                                                       questions
Depositions will be limited to:                                            10 per party
(Fact Witnesses Per Party)
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.73 Filed 09/03/20 Page 2 of 11




Requests for Admission will be limited to:                                           per side
(Per Side)
Settlement Conference/Final Pretrial Conference
                                                                           October 5, 2021
                                                             Date:
                                                             Time:               1:30 p.m.

ADR:                                                                 To be discussed at
                                                                     next status
                                                                     conference


       1.    TRIAL DATE AND SETTING: This case is scheduled for trial as set

forth above. Trial will be conducted in Marquette, Michigan.

       2.    JOINDER OF PARTIES AND AMENDMENTS OF PLEADINGS: All

motions for joinder of parties and all motions to amend the pleadings must be filed

by the date set forth in the table above.

       3.    DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule

26(a)(1) disclosures, names of lay witnesses, identification of experts, voluntary

exchange of documents, and disclosure of expert reports under Rule 26(a)(2), if

applicable, are ordered as set forth in the table above.

       4.    COMPLETION OF DISCOVERY: All discovery proceedings shall be

completed no later than the date set forth in the table above and shall not continue

beyond this date. All interrogatories, requests for admissions, and other written

discovery requests must be served no later than thirty days before the close of

discovery. All depositions must be completed before the close of discovery.

Interrogatories will be limited as set forth in the table above. Depositions will be

                                            2
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.74 Filed 09/03/20 Page 3 of 11




limited as set forth in the table above. There shall be no deviations from this order

without prior approval of the court upon good cause shown. Time limitations for

depositions set forth in Rule 30(d)(1) apply to this case.

      5.     MOTIONS:

             a.      Non-dispositive motions shall be filed in accordance with W.D.

Mich. LCivR. 7.3. In accordance with 28 U.S.C. § 471, et seq., it is the policy of this

Court to prohibit the consideration of discovery motions unless accompanied by a

certification that the moving party has made a reasonable and good faith effort to

reach agreement with opposing counsel on the matters set forth in the motion.

             b.      Dispositive motions shall be filed in accordance with W.D. Mich.

LCivR 7.2 by the date set forth in the table above. If dispositive motions are based

on supporting documents such as depositions or answers to interrogatories, only

those excerpts which are relevant to the motion shall be filed. The case manager

will notify counsel of the date for oral argument.

             c.      Motions in limine shall be filed on or before the date for filing

the proposed Final Pretrial Order.

      6.     ALTERNATIVE DISPUTE RESOLUTION: To be discussed at next

status conference.

      7.     SETTLEMENT CONFERENCE: The parties are under an ongoing

obligation to engage in good faith settlement negotiations. A settlement conference

has been scheduled before the Honorable Maarten Vermaat, U.S. Post Office and

                                            3
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.75 Filed 09/03/20 Page 4 of 11




Courthouse, 202 W. Washington Street, Marquette, Michigan on the date set forth

above.

             a. Persons Required to Attend. Unless excused by a showing of good

cause, the attorney who is to conduct the trial shall attend the settlement

conference, accompanied by a representative of the party with full settlement

authority. Both shall attend in person. The person with settlement authority must

come cloaked with authority to accept, without further contact with another person,

the settlement demand of the opposing party. An insured party shall also appear by

a representative of the insurer who is authorized to negotiate and to settle the

matter (within policy limits) up to the amount of the opposing parties’ existing

settlement demand. W.D.Mich. LCivR 16.8.

             b. Settlement Letter to Opposing Party. A settlement conference is

more likely to be productive if, before the conference, the parties have had a written

exchange of their settlement proposals. Accordingly, at least fourteen (14) days

prior to the settlement conference, plaintiff’s counsel shall submit a written

itemization of damages and settlement demand to defendant’s counsel with a brief

explanation of why such a settlement is appropriate. No later than seven (7) days

prior to the settlement conference, defendant’s counsel shall submit a written offer

to plaintiff’s counsel with a brief explanation of why such a settlement is

appropriate. This may lead directly to a settlement. If settlement is not achieved,

plaintiff’s counsel shall deliver, fax or e-mail copies of these letters to the chambers

                                            4
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.76 Filed 09/03/20 Page 5 of 11




of the magistrate judge conducting the conference no later than three (3) business

days before the conference. Do not file copies of these letters in the Clerk’s Office.

             c. Confidential Settlement Letter to Court. In addition, three (3)

business days before the conference, each party or their attorney shall submit to the

magistrate judge conducting the conference a confidential letter concerning

settlement. A copy of this letter need not be provided to any other party. Do not file

a copy of this letter in the Clerk’s Office. All information in the settlement letter

shall remain confidential and will not be disclosed to any other party without the

approval of the writer. The confidential settlement letter shall set forth: (a) the

name and title of the party representative who will be present at the settlement

conference, with counsel’s certification that the representative will have full

authority to settle, without the need to consult with any other party; (b) a very brief

explanation of the nature of the case, including an identification of any parties

added or dismissed since the time of filing; (c) a history of settlement negotiations to

date, including all offers, demands and responses (the letter should not, however,

divulge any offer made in the context of a voluntary facilitative mediation); (d) the

policy limits of any relevant insurance coverage; (e) the limits on settlement

authority given to counsel by the client; (f) that party’s suggestions concerning the

most productive approach to settlement; (g) any other matter that counsel believes

will improve the chances for settlement. Plaintiff shall also provide an estimated



                                           5
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.77 Filed 09/03/20 Page 6 of 11




range of damages recoverable at trial and a brief analysis of the method(s) used for

arriving at the estimate(s).

        8.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is

hereby scheduled to immediately follow the settlement conference.

        9.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A

proposed pretrial order, entitled “Final Pretrial Order” shall be prepared jointly by

counsel and filed three (3) days prior to the final pretrial conference in the following

form:

             A final pretrial conference was held on the ___ day of ______________.
             Appearing for the parties as counsel were:

             (List the counsel who will attend the pretrial conference.)

                           1)    Exhibits: The following exhibits will
                    be offered by the plaintiff and the defendant:

                                   (List separately for each party
                    all exhibits, including demonstrative
                    evidence and summaries of other evidence,
                    by name and number. Plaintiff shall use
                    numbers; defendant shall use letters.
                    Indicate with respect to each exhibit whether
                    and for what reason its admissibility is
                    objected to. Exhibits expected to be used
                    solely for impeachment purposes need not be
                    numbered or listed until identified at trial.
                    Failure to list an exhibit required to be listed
                    by this order will result, except upon a
                    showing of good cause, in a determination of
                    non-admissibility at trial. Objections not
                    contained in the Pretrial Order, other than
                    objections under Evidence Rule 402 or 403,
                    shall be deemed waived except for good cause
                    shown. See Fed. R. Civ. P. 26(a)(3)(B).)
                                            6
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.78 Filed 09/03/20 Page 7 of 11




                        2)    Uncontroverted Facts: The parties
                 have agreed that the following may be accepted as
                 established facts:

                 (State in detail all uncontroverted facts.)

                       3)     Controverted Facts and Unresolved
                 Issues: The factual issues remaining to be
                 determined and issues of law for the Court’s
                 determination are:

                       (Set out each issue which is genuinely
                       controverted, including issues on the
                       merits and other matters which
                       should be drawn to the Court’s
                       attention.)

           4)    Witnesses:

                 a. Non-expert witnesses to be called by the
                    plaintiff and defendant, except those who
                    may be called for impeachment purposes
                    only, are:


                 (List names, addresses, and telephone
                 numbers of all non-experts who will t
                 testify. Indicate whether they are
                 expected to testify in person, by deposition
                 videotape, or by reading of their deposition
                 transcript. Indicate all objections to the
                 anticipated testimony of each non-expert
                 witness. For each witness listed, indicate
                 whether the witness will be called or merely
                 may be called to testify.)

                 b. Expert witnesses to be called by the
                    plaintiff and defendant, except those who
                    may be called for impeachment purposes
                    only, are:

                                        7
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.79 Filed 09/03/20 Page 8 of 11




                 List names, addresses, and telephone
                 numbers of all experts who will testify,
                 providing a brief summary of their
                 qualifications and a statement of the
                 scientific or medical field(s) in which they are
                 offered as experts. Indicate whether they
                 will testify in person, by deposition
                 videotape, or by reading of their deposition
                 transcript. Indicate all objections to the
                 qualifications or anticipated testimony of
                 each expert witness.)

                 It is understood that, except upon a showing
                 of good cause, no witness whose name and
                 address does not appear in the lists required
                 by subsections (a) and (b) will be permitted
                 to testify for any purpose, except
                 impeachment, if the opposing party objects.
                 Any objection to the use of a deposition
                 under Fed. R. Civ. P. 32(a) not reflected in
                 the Pretrial Order shall be deemed waived,
                 except for good cause shown.

           5)    Depositions and Other Discovery Documents: All
                 depositions, answers to written interrogatories, and
                 requests for admissions, or portions thereof, that are
                 expected to be offered in evidence by the plaintiff and the
                 defendant are:

                       (Designate portions of depositions by page
                       and line number. Designate answers to
                       interrogatories and requests for admissions
                       by answer or request number. Designation
                       need not be made of portions that may be
                       used, if at all, as impeachment of an adverse
                       party. Indicate any objections to proposed
                       deposition testimony, answers to
                       interrogatories, and admissions.)

           6)    Length of Trial: Counsel estimate the trial will last
                 approximately _____ days, total, allocated as follows:

                                        8
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.80 Filed 09/03/20 Page 9 of 11




                    _____ days for plaintiff’s case; _____ days for defendant’s
                    case; _____ days for other parties.

             7)     Prospects of Settlement: The status of settlement negotiations
                    is:

                           (Indicate persons present during
                           negotiations, progress toward settlement,
                           and issues that are obstacles to settlement.)

      The proposed Final Pretrial Order will be signed by all counsel, signifying

acceptance, and upon approval by the Court, with such additions as are necessary,

will be signed by the Court as an order reflecting the final pretrial conference.

      10.    MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL

CONFERENCE: At the final pretrial conference, the parties and the Court will

formulate a plan for trial, including a program for facilitating the admission of

evidence, consider the prospects of settlement, and consider such other matters as

may aid in the trial or other disposition of the action. Unless excused upon a

showing of good cause, the attorney who is to conduct the trial shall attend the

pretrial conference and shall come with full authority to act in all respects or shall

be accompanied by a representative of the party with such authority.

      11.    PREPARATION FOR TRIAL:

             a.     Each party shall file the following not later than three (3)

business days prior to the commencement of the trial:

                    i.     Proposed voir dire questions. The Court will ask basic

voir dire questions. Counsel for the parties will be permitted to question

                                           9
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.81 Filed 09/03/20 Page 10 of 11




prospective jurors. Questioning by counsel shall not be repetitive of questions asked

by the Court or of questions asked in the juror questionnaire.

                    ii.    Trial briefs.

             b.     The parties shall jointly file the following not later than three

(3) business days prior to trial:

                    i.     Joint proposed jury instructions. The Western District of

Michigan's Standardized Jury Instructions for the preliminary and final

instructions are available on the Court's website (www.miwd.uscourts.gov).1

Instructions shall be submitted in full text, one per page, in the order that you

propose they be given to the jury, and shall include reference to the source of each

requested instruction. Indicate objections, if any, to opposing counsel's proposed

instructions, with a summary of the reasons for each objection. The parties shall

review the presiding judge's guidelines regarding jury instructions.

                    ii.    A joint statement of the case and statement of the

elements that must be proven by each party. If the parties are unable to agree on

the language of a joint statement of the case, then separate, concise, non-

argumentative statements shall be filed. The statement(s) of the case will be read




        1The instructions are located within the Electronic Filing section, and you will need
     to use your E-Filing Login and Password to access them. Once you have logged into
     the electronic filing section of the website, click Utilities, then select WDMI Attorney
     References and you will see the link to the Standard Civil Jury Instructions.

                                           10
Case 2:20-cv-00053-PLM-MV ECF No. 18, PageID.82 Filed 09/03/20 Page 11 of 11




to the prospective jurors during jury selection. The elements that must be proven

by each party will be included in the preliminary jury instructions.

        If any of the procedures or deadlines in this order conflict with a particular

District Judges’ guidelines or provisions on the Court’s website, the Judges’ specific

instructions control.

        DONE and ORDERED in Marquette, Michigan this 3rd day of September,

2020.




                                            /s/ Maarten Vermaat
                                         Maarten Vermaat
                                         United States Magistrate Judge




                                           11
